ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule 1:20-3(g) (4) and Rule 1:20-11, seeking the immediate temporary suspension from practice of MARTIN *328ALBERT GLEASON of BOUND BROOK, who was admitted to the bar of this State in 1992;
And on May 4, 2017, the Court having ordered respondent to comply with all outstanding requests from the Office of Attorney Ethics within thirty days or be temporarily suspended from practice without further notice;
And the Office of Attorney Ethics having reported to the Court, that respondent has failed to comply with the Court’s Order;
And good cause appearing;
It is ORDERED that the motion is granted, and MARTIN ALBERT GLEASON is temporarily suspended from the practice of law, effective immediately, pending his compliance with the Office of Attorney Ethics in its investigation, and until further Order of the Court; and it is further
ORDERED that MARTIN ALBERT GLEASON be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by MARTIN ALBERT GLEASON pursuant to Rule 1:21-6 shall be restrained from disbursement expect on application to this Court for good cause shown, pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent comply with Rule 1:20-20d dealing with suspended attorneys.